Citation Nr: 0911622	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-29 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable rating for service-connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to 
March 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Veteran testified before the undersigned at a September 
2008 video hearing at the Board.  A transcript of the hearing 
is of record.

The Board notes that the claim at issue was previously 
remanded by the Board in October 2008, for further 
evidentiary and procedural development.  This was 
accomplished, and the Board concludes that it may proceed 
with a decision with regard to the issue of an increased 
disability rating for hearing loss at this time.


FINDING OF FACT

The competent medical evidence of record shows that the 
Veteran demonstrates Level I hearing acuity bilaterally.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 
6100 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in September 2006 and May 2008 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice regarding the assignment of a disability rating and an 
effective date.  The September 2006 letter provided this 
notice to the Veteran.  

The Board observes that the September 2006 letter was sent to 
the Veteran prior to the November 2006 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In this regard, the notice provided in 
the September 2006 letter fully complied with the 
requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) 
(2008), and Dingess, supra.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held that, at a minimum, 
a 38 U.S.C. § 5103(a) notice for an increased rating claim 
requires that the Secretary notify the claimant that, to 
substantiate such a claim:  (1) the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board 
notes that the May 2008 letter provided this notice to the 
Veteran.

The Board observes that the May 2008 letter regarding VCAA 
notice in accordance with Vasquez, however, was sent after 
the initial adjudication of the Veteran's claim and failure 
to provide pre-adjudicative notice of any VCAA elements is 
presumed to create prejudicial error.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  Nevertheless, the 
Board finds this error nonprejudicial to the Veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided in the May 2008 letter fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), and after the 
notice was provided the case was readjudicated and a February 
2009 supplemental statement of the case (SSOC) was provided 
to the Veteran.  See Pelegrini II, supra; Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (a statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA treatment records, private treatment records and 
the October 2006 and December 2008 compensation and pension 
(C&P) examinations were reviewed in connection with 
adjudication of the Veteran's claims.  The Veteran has not 
made the RO or the Board aware of any other evidence relevant 
to this appeal that needs to be obtained.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  38 C.F.R. 
§ 4.85 (2008).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row 
represents the ear having the poorer hearing and the vertical 
column represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VI A, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2008).
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VI A, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b) (2008).

The Veteran's service-connected hearing loss is currently 
assigned a noncompensable evaluation pursuant to 38 C.F.R. § 
4.85 (2008), Diagnostic Code 6100.  Hearing loss is evaluated 
under 38 C.F.R. §§ 4.85, 4.86 (2008), Diagnostic Code 6100, 
Tables VI, VIA, VII of VA's rating schedule.  The Board notes 
that the Veteran stated at his September 2008 video hearing 
before the Board that his hearing had worsened since his last 
C&P examination, dated October 2006.  As such, the Board 
remanded the issue in order to have a new audiological 
examination provided which was conducted in December 2008.  

The record reflects that the Veteran exhibited pure tone 
thresholds in the right ear of 10 dB at 1000 Hz, 5 dB at 2000 
Hz, 40 dB at 3000 Hz, and 50 dB at 4000 Hz with a speech 
recognition score of 94 percent and pure tone thresholds in 
the left ear of 5 dB at 1000 Hz, 15 dB at 2000 Hz,  40 dB at 
3000 Hz, and 50 dB at 4000 Hz with a speech recognition score 
of 96 percent at the October 2006 audiological examination.  

The Veteran subsequently exhibited pure tone thresholds in 
the right ear of 10 dB at 1000 Hz, 10 dB at 2000 Hz, 45 dB at 
3000 Hz, and 50 dB at 4000 Hz with a speech recognition score 
of 94 percent and exhibited pure tone thresholds in the left 
ear of 5 dB at 1000 Hz, 20 dB at 2000 Hz, 45 dB at 3000 Hz, 
and 55 dB at 4000 with a speech recognition score of 94 
percent at the December 2008 audiological examination.

The October 2006 audiometric results reveal that the Veteran 
demonstrated Level I hearing acuity in the right ear (with a 
puretone threshold average of 26.25 dB and speech 
discrimination score of 94 percent) and Level I hearing 
acuity in the left ear (with a puretone threshold average of 
27.5 and speech discrimination score of 96 percent).  Table 
VII (Diagnostic Code 6100) provides a 0 percent disability 
rating for the hearing impairment demonstrated in this 
examination.  38 C.F.R. § 4.85 (2008).  

The December 2008 audiometric results also reveal that the 
Veteran demonstrated Level I hearing acuity in the right ear 
(with a puretone threshold average of 28.75 dB and speech 
discrimination score of 94 percent) and Level I hearing 
acuity in the left ear (with a puretone threshold average of 
31.25 dB and speech discrimination score of 94 percent) at 
that examination.  Table VII (Diagnostic Code 6100) provides 
a 0 percent disability rating for the hearing impairment 
demonstrated in this examination.  Id.

The Board notes that while the Veteran's hearing loss did 
increase in severity, it did not do so to the extent 
necessary to meet the requirements for an increase in 
disability rating.  The Board further notes that the 
Veteran's hearing loss has not been shown to demonstrate the 
exceptional patterns of hearing impairment described under 
38 C.F.R. § 4.86 (2008) at any time relevant to the appeal 
period.  

The Board acknowledges the Veteran's statements at the 
September 2008 video hearing that his hearing impairment has 
worsened.  The Board also acknowledges the Veteran's 
statements that his hearing loss affects his ability to 
effectively perform his job requirements as a car salesman.  
Regarding the Veteran's statements, the Board acknowledges 
that he is competent to give evidence about his experiences; 
i.e., he is competent to report that he is having greater 
trouble hearing.  See Charles v. Principi, 16 Vet. App. 370, 
274 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
However, the Veteran is not competent to testify that his 
hearing has worsened to a compensable level under the 
diagnostic code 6100.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
Veteran is a medical professional.  Therefore, as a 
layperson, he is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification, and expertise 
to present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
affords greater probative weight to the medical evidence.

Based on the foregoing, the Board finds that the Veteran's 
hearing loss more closely approximates the criteria for the 
currently assigned noncompensable rating for the entire 
appeal period and entitlement to an increased rating on a 
schedular basis is not warranted.  Hart v. Mansfield, 21 Vet. 
App. 505 (2008).  

The Board further notes that there is no evidence of record 
that the Veteran's hearing loss warrants a higher rating 
based on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2008).  Any limits on the Veteran's employability due to his 
hearing loss have been contemplated in a noncompensable 
rating under Diagnostic Code 6100.  The evidence also does 
not reflect that the Veteran's hearing loss has necessitated 
any frequent periods of hospitalization or caused marked 
interference with unemployment.  Thus, the record does not 
show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since 
application of the regular schedular standards is not 
rendered impracticable in this case, the Board is not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) for 
consideration of the assignment of an extraschedular 
evaluation.     

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b) (West 2002), the benefit 
of the doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
Veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a compensable rating for service-connected 
bilateral hearing loss is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


